	




                                    November 26, 2018

BY ECF AND E-MAIL
Hon. Analisa Torres
US District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

       Re:     Case, et al. v. City of New York, et al. -14-cv-9148 (AT)

Your Honor:

        I am counsel for Plaintiffs in the above-captioned matter. I write in accordance
with Your Honor’s Individual Rules, and this Court’s Orders regarding scheduling, in
response to Defendants’ November 13, 2018 letter (Dkt. 117) in anticipation of their
proposed motion for summary judgment. Preliminarily, Plaintiffs attach their
counterstatement containing Plaintiffs’ Affirmative Statement of Facts Pursuant to Local
Civil Rule 56.1. (Plaintiffs provided that document to defense counsel before Dkt. 117
was submitted, mistakenly thinking Defendants would submit it. Additionally, since
providing it, counsel has noticed some typographical, and a few substantive, errors, that
will be corrected prior to the submission of the summary judgment briefing). As seen in
the 56.1 practice, Plaintiffs’ versions of events differ sharply from Defendants’. Plaintiffs
consent to Defendants’ proposed briefing schedule.

        In terms of narrowing and/or clarifying the remaining claims: Plaintiffs are no
longer pursuing First Amendment claims based on a retaliation theory with respect to
their arrests. Plaintiffs are pursuing First Amendment-based and excessive detention-
based Monell claims challenging Defendants’ “DAT/No Prints” policy as applied to
Occupy Wall Street (“OWS”). See, e.g., Dinler v. City of New York, No. 04 Civ. 7921
(RJS) (JCF), 2012 U.S. Dist. LEXIS 141851, *69-85 (S.D.N.Y. Sept. 30, 2012).

       Plaintiff Mark Kushneir is the only Plaintiff who maintains a false arrest claim.
Video evidence and his testimony regarding his arrest establish that there was neither
probable cause nor arguable probable cause to arrest him for Disorderly Conduct or any
offense. Video shows Defendant Esposito giving a dispersal order without amplification
seconds before ordering arrests. There is no record evidence that Defendant Esposito
gave Mr. Kushneir an opportunity to continue demonstrating in a different place or
manner, within sight and sound of the Wall Street area that was the target of his
demonstration. Mr. Kushneir is arrested within seconds.

       .
         Video evidence shows there was no meaningful opportunity for Kushneir or
others to respond by complying or leaving; nor was there an avenue of dispersal. Based
on the record evidence, a jury could determine that there was no arguable probable cause
for Mr. Kushneir’s arrest, and/or that Mr. Kushneir’s arrest violated his First Amendment
rights, including because Defendant Esposito did not give Mr. Kushneir a lawful
dispersal order or meaningful opportunity to disperse, and/or the regulations imposed on
Mr. Kushneir’s protected conduct of demonstrating and assembling peacefully lacked
narrow tailoring to serve the asserted purported governmental interests and/or failed to
provide ample alternatives for expression.

         With respect to Plaintiffs Klein’s and Case’s arrests, a reasonable jury could find
based on the record evidence that Defendants did not give those Plaintiffs a lawful
dispersal order or meaningful opportunity to disperse, and/or the regulations imposed on
their protected conduct of demonstrating and assembling peacefully lacked narrow
tailoring to serve the asserted purported governmental interests and/or failed to provide
ample alternatives for expression. In this connection, although Defendants state that those
Plaintiffs could simply have gone onto the sidewalks, there is record evidence based on
which a jury could find that Plaintiffs either could not have done so as Defendants claim,
or that a jury could find justified Plaintiffs’ failing to do so. For example, Plaintiff Klein
testified in sum and substance that she was surrounded prior to her arrest, and that the
areas around Plaintiff Klein, including the sidewalks, were congested. And Plaintiff Case
testified that he only heard one dispersal order seconds before he sat down briefly to
discuss how to respond and was suddenly pushed over by advancing police and protesters
before he could have such a discussion or make a decision about how to respond to the
order. And finally, a reasonable jury could find that holding Plaintiffs rather than
releasing them with summonses violated their First Amendment rights and/or amounted
to excessive detention.

        With respect to Plaintiffs’ fair trial rights claims, there is record evidence based
on which a reasonable jury could find that the Defendants who filled out their arrest
processing paperwork and ultimately swore out charging documents prosecuting
Plaintiffs did not observe them engage in all of the conduct that those Defendants
reported to prosecutors they observed. There is similarly record evidence based on which
a reasonable jury could find that Plaintiffs suffered post-arraignment liberty deprivations
as a result.

        Finally, regardign Plaintiffs’ Monell claims that survived Defendants’ motion to
dismiss, Defendants have not included in their affirmative 56.1 statements any allegations
regarding Plaintiffs’ Monell claims. In contrast, as shown in Plaintiffs’ 56.1 statement
provided to the Court herewith, there are material facts that are either not subject to
dispute, or that are for a jury to resolve, regarding whether Defendants’ training and
policies and practices related to Plaintiffs’ Monell claims were insufficient and were the
result of deliberate indifference to the rights of persons participating in OWS
demonstrations.
                                                 Respectfully submitted,

                                                     /S/
                                               Gideon Orion Oliver


                                             -2-
